DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 9-11,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara et al, (Pub. No.: US 2002/0139984 A1) in view of Streitel (Pub. No.: WO/2012072519A1, machine translation attached).

Regarding claim 1, Sugawara teaches an optoelectronic component (FIG. 7) comprising 
- a semiconductor body (FIG. 7, 401-408) comprising a first semiconductor layer sequence (FIG. 7, 405-408) and a second semiconductor layer sequence (FIG. 7, 402-404), which are arranged above one another in a stacking direction FIG. 7), wherein 
- the first semiconductor layer sequence has a first active region (FIG. 7, 406), which generates electromagnetic primary radiation with a first peak wavelength (FIG. 2A-2I, FIG. 7, L1 and paragraph [0044]), 
- the second semiconductor layer sequence has a second active region (FIG. 7, 404), which has a section configured to partially absorb electromagnetic primary radiation and to re-emit electromagnetic secondary radiation having a second peak wavelength ((FIG. 2A-2I, FIG. 7, L2 and paragraph [0044]).

Sugawara does not specifically discloses  the first peak wavelength is in a red wavelength range and the second peak wavelength is in an infrared wavelength range.

Streitel teaches the first peak wavelength is in a red wavelength range and the second peak wavelength is in an infrared wavelength range (paragraph [0013], “a semiconductor layer sequence which contains the active layer. The semiconductor layer sequence contains at least one III / V semiconductor material.. in particular for yellow to red radiation) to the infrared (In .sub.x Ga .sub.y Al .sub.1-xy As) spectral range).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Sugawara in view of Streitel to incorporate red and infrared spectral range to have both visible and infrared region whatever particularly suitable (Streitel, paragraph [0013]).

Regarding claim 2, Sugawara as modified above further teaches the first active region is exclusively electrically energized with current, and the second active region is exclusively optically pumped (Sugawara, paragraph [0115]).

Regarding claim 9, Sugawara as modified above further teaches the primary radiation has a spectral intensity that is greater than a spectral intensity of the secondary radiation (Sugawara, FIG. 2A-2D) paragraph [0058]; “the light absorbing and emitting section M absorbs one part of first light L1 emitted by the active layer A and re-emits second light L2, the intensity of light emitted from the upper side is increased. In the semiconductor light emitting element shown in FIG. 1, since the peak wavelength of the second light L2 is selected so as to be greater than that of the first light L1 from the active layer A, the intensity of light extracted from the upper side is further increased”).  

Regarding claim 10, Sugawara as modified above further teaches the primary radiation and the secondary radiation intermix to form a mixed radiation (Sugawara , paragraph [0055], “the second light L2 is added to the first light L1, the peak intensity of the mixed light L does not increase and its monochromaticy further decreases”). 

Regarding claim 11, Sugawara as modified above further teaches the first semiconductor layer sequence  comprises a first semiconductor region (Sugawara , FIG. 7, 405 and 407) and a second semiconductor region , - the first active region is arranged between the first semiconductor region  and the second semiconductor region (FIG. 7, 406 is in between 405 and 406), - the first semiconductor region  is electrically conductively connected to a first contact structure (Sugawara , FIG. 7, electrode 409) , and -8-National Stage of International Application No. PCT/EP2019/075716 Attorney Docket No. 0357.0048-US - the second semiconductor region  is electrically conductively connected to a second contact structure (Sugawara , FIG. 7, electrode 410). 

Regarding claim 14, Sugawara as modified above further teaches an illumination device (Sugawara , paragraph [0035], “semiconductor light emitting element”) with at least one optoelectronic component  according to claim 1.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara and Streitel as applied to claim 1 above, and further in view of Kim et al. (Pub. No.: US 2006/0267026 A1).

Regarding claim 3, combination of Sugawara and Streitel teaches limitation of claim 1 but does not disclose a radiation exit surface of the semiconductor body is roughened.
Kim teaches a radiation exit surface of the semiconductor body is roughened (FIG. 2, FIG. 3g, 21a and paragraph [0042], “a rough pattern 21a is formed on the exposed area of the conductive substrate 21”).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Sugawara and Streitel in view of Kim to incorporate rough semiconductor body to improve light extraction efficiency of the first light emitter (Kim, paragraph [0042]).

Claim 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara and Streitel as applied to claim 1 above, and further in view of Li (Pub. No.: US 2013/0320299 A1).

Regarding claim 4, combination of Sugawara and Streitel teaches limitation of claim 1 but does not disclose the section of the second active region comprises two sub-regions, - a first sub-region has a first bandgap, and - a second sub-region has a second bandgap, which is smaller than the first bandgap.

Li teaches the section of the second active region comprises two sub-regions (FIG. 2A-2E, 106’ and 106” or 107’-107”), - a first sub-region has a first bandgap, and - a second sub-region has a second bandgap, which is smaller than the first bandgap (paragraph [0065], “material inhomogeneities, strain inhomogeneities, defect states, thicknesses, shapes, and/or doping types and concentrations, from layer to layer or within a specific layer, in order that each barrier layer has a larger bandgap than the adjacent active layer for carrier confinement”).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Sugawara and Streitel in view of Li  to incorporate different bandgap in different sub-region to provide medium-to-higher-to-lower bandgap energies and inter band transition energies (Li, paragraph [0073]).

Regarding claim 5, Sugawara as modified above further teaches a maximum absorption wavelength is predetermined by means of the first bandgap (Li, paragraph [0006], “a single wavelength spectral distribution with the peak wavelength of 254 nm. This is partly due to the fact that the costs of ownership of medium- and high-pressure UV bulbs are much higher than the low-pressure UV bulbs. Another reason responsible for the high popularity of low-pressure UV bulb is based on the assumption that the DNA absorption peak wavelength is around 260 nm”) an absorption strength is predetermined by means of a thickness of the first sub-region (Li, paragraph [0062], “It is understood that the peak wavelength(s) of the spectral distribution of spectral output from a multiple-quantum well active region, is mainly determined by bandgaps of active layers but also influenced by many factors such as, active layer thickness, spontaneous and piezoelectric polarization fields, and free carrier density. Therefore the values of peak wavelengths in the following embodiments and examples may refer to approximate values mainly determined by the bandgaps”), and - the second peak wavelength of the secondary radiation is predetermined by means of the second bandgap (Li, paragraph [0061], “the single-wavelength UV spectral distribution may herein refer to the light emission primarily at a given wavelength corresponding to a peak emission”).
  
Regarding claim 6, Sugawara as modified above further teaches the maximum absorption wavelength is at most 50 nm greater than the first peak wavelength of the primary radiation (Li, paragraph [0062], “various peak wavelengths in the range of 210 nm to 400 nm, for example, at 230 nm, 250 nm, and 270 nm”, here 250nm is at most 50 nm greater, 210nm)
   
Regarding claim 7, Sugawara as modified above further teaches the first bandgap has a gradient (Li, paragraph [0068], “sequentially decreasing bandgap energies). 

Regarding claim 8, Sugawara as modified above further teaches the first bandgap decreases towards the second bandgap (Li, paragraph [0068], “sequentially decreasing bandgap energies (from 106a, 106a' to 106a''”). 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara and Streitel as applied to claim 1 above, and further in view of Kang. (Pub. No.:  KR 20170075966 A, machine translation attached).

Regarding claim 15, combination of Sugawara and Streitel teaches limitation of claim 14 but does not disclose The illumination device according to claim 14, which is configured for illuminating plants.

Kang teaches the illumination device h is configured for illuminating plants (paragraph [0111], “LED lighting using a special wavelength band promotes the growth of plants”).
	
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Sugawara and Streitel in view of Kang to incorporate feature of illuminating plants as light of a special wavelength capable of promoting plant growth (Kang, paragraph [0111]).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara et al, (Pub. No.: US 2002/0139984 A1) in view of of Li (Pub. No.: US 2013/0320299 A1) and Streitel (Pub. No.: WO/2012072519A1, machine translation attached).

Regarding claim 1, Sugawara teaches an optoelectronic component (FIG. 7) comprising 
- a semiconductor body (FIG. 7, 401-408) comprising a first semiconductor layer sequence (FIG. 7, 405-408) and a second semiconductor layer sequence (FIG. 7, 402-404), which are arranged above one another in a stacking direction FIG. 7), wherein 
- the first semiconductor layer sequence has a first active region (FIG. 7, 406), which generates electromagnetic primary radiation with a first peak wavelength (FIG. 2A-2I, FIG. 7, L1 and paragraph [0044]), 
- the second semiconductor layer sequence has a second active region (FIG. 7, 404), which has a section configured to partially absorb electromagnetic primary radiation and to re-emit electromagnetic secondary radiation having a second peak wavelength ((FIG. 2A-2I, FIG. 7, L2 and paragraph [0044]), 

Sugawara does not disclose the section of the second active region comprises two sub-regions, - a first sub-region has a first bandgap, and - a second sub-region has a second bandgap, which is smaller than the first bandgap.

Li teaches the section of the second active region comprises two sub-regions (FIG. 2A-2E, 106’ and 106” or 107’-107”), - a first sub-region has a first bandgap, and - a second sub-region has a second bandgap, which is smaller than the first bandgap (paragraph [0065], “material inhomogeneities, strain inhomogeneities, defect states, thicknesses, shapes, and/or doping types and concentrations, from layer to layer or within a specific layer, in order that each barrier layer has a larger bandgap than the adjacent active layer for carrier confinement”); a maximum absorption wavelength is predetermined by means of the first bandgap(Li, paragraph [0006], “a single wavelength spectral distribution with the peak wavelength of 254 nm. This is partly due to the fact that the costs of ownership of medium- and high-pressure UV bulbs are much higher than the low-pressure UV bulbs. Another reason responsible for the high popularity of low-pressure UV bulb is based on the assumption that the DNA absorption peak wavelength is around 260 nm”), - the maximum absorption wavelength is at most 50 nm greater than the first peak wavelength of the primary radiation (Li, paragraph [0062], “various peak wavelengths in the range of 210 nm to 400 nm, for example, at 230 nm, 250 nm, and 270 nm”, here 250nm is at most 50 nm greater, 210nm).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Sugawara in view of Li to incorporate different bandgap in different sub-region to provide medium-to-higher-to-lower bandgap energies and inter band transition energies (Li, paragraph [0073]).
	Combination of Sugawara and Li does not specifically discloses the first peak wavelength is in a red wavelength range and the second peak wavelength is in an infrared wavelength range or the first peak wavelength is smaller than the second peak wavelength by at most 100 nanometers.

Streitel teaches he first peak wavelength is in a red wavelength range and the second peak wavelength is in an infrared wavelength range (paragraph [0013], “a semiconductor layer sequence which contains the active layer. The semiconductor layer sequence contains at least one III / V semiconductor material.. in particular for yellow to red radiation) to the infrared (In .sub.x Ga .sub.y Al .sub.1-xy As) spectral range).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Sugawara in view of Streitel to incorporate red and infrared spectral range to have both visible and infrared region whatever particularly suitable (Streitel, paragraph [0013]).

Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive. 

Rejections Under 35 U.S.C. § 103 

Regarding claims 1 and 16, Applicant argues that “Sugawara does not disclose that the first light L1 is in the red wavelength range and the second light L2 is in the infrared wavelength range. Secondly, Thirdly, Sugawara teaches away from forming different layers with different material systems which would be necessary to generate light in the red and infrared wavelength range as taught by Streitel”. 

Examiner respectfully disagrees. As Streitel teaches in paragraph paragraph [0013], “in particular for yellow to red radiation to the infrared spectral range” which covers both red and infrared wavelength.

Motivation to combine the teaching of Sugawara and Streitel is sufficient to establish prima facie case of obviousness as we must look not only into the field of endeavor, but also into the purpose or problem addressed. Streitel does remedy the deficiency of Sugawara by incorporating a red and infrared wavelength (Streitel, paragraph [0013]).

For the above-mentioned reasons, it is believed that the rejections should be sustained.

Rejection of dependent claims 2-11, 14-15 are sustained as reason mentioned above.

Allowable Subject Matter
Claims 12-13 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 12. the prior art fails to teach or reasonably suggest a dimmer comprising “the second current pulse is applied to the first active region  with a second intensity  over a second time interval, wherein - the first intensity  is greater than the second intensity, and - the first time interval  is shorter than the second time interval”, in combination with the other limitations of the claim.

Dependent claim 13 is allowed by virtue of its dependency.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/Examiner, Art Unit 2831   
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831